DETAILED ACTION
	This action is a first action on the merits. The claims filed on November 2, 2020 have been entered. Claims 1-28 are pending and addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application is a 371 national phase entry of PCT No. US2019/030315 filed on May 2, 2019, which claims benefit of US Provisional application No. US 62/665,896 field on May 2, 2018. 

Information Disclosure Statement
The information disclosure statement filed November 2, 2020 has been considered by the Examiner. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the recitation of “Embodiments” as recited in line 1 is considered an implied phrase.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 17 and 26 is objected to because of the following informalities:  The recitation of “in tubing the carries” in line 2 should likely be --in tubing that carries--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 16, and 25: The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1-5 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann, US 5,230,607 (hereinafter Mann).
Claim 1: Mann discloses a method of diagnosing or monitoring operation (detecting abnormal conditions such as gas-off, pump seizure, sucker and separation, gas-lock pounding or fluid pounding, see abstract) of a rod pump having a pump plunger (pump jack 18 includes polished rod 2 connected to sucker rod string connected to a downhole reciprocating mechanism, Fig 1, downhole reciprocating pump mechanism, col 2, ln 62-col 3, ln 12), comprising: 
sensing pressure waves (via transducer 31) generated from movement of the pump plunger of the rod pump (transducer 31 measures fluid pressure of the cylinder 7, measurement of pressure detected by the transducer 31 hereafter referred to as the voltage/pressure wave, col 4, ln 46-50); and
 detecting one or more operating states of the rod pump based at least partly on the sensed pressure waves (detecting abnormal conditions such as gas-off, pump seizure, sucker and separation, gas-lock pounding or fluid pounding, abstract, col 2, ln 32-35, transducer 31 measures fluid pressure of the cylinder 7 and outputs a voltage proportional to the fluid pressure measured to controller, voltage is compared via comparator to a reference voltage, col 4, ln 50 – col 5, ln 35, claim 1).
Claim 3: Mann discloses outputting an indication of the one or more operating states of the rod pump (transducer 31 measures fluid pressure of the cylinder 7 and outputs a voltage proportional to the fluid pressure measured to controller, voltage is compared via comparator to a reference voltage, col 4, ln 50 – col 5, ln 35, claim 1, measured voltage/pressure goes above or below the normal range by a user adjustable amount, the circuit 40 activates a relay which is connected to the control circuit 30 and de-energizes the prime mover 23, conditions include normal conditions, gas-lock pounding, and fluid pounding, etc.,  col 5, ln 65- col 6, ln 60).
Claim 4: Mann discloses determining at least one of a phase, an amplitude, a phase change, an amplitude change, and a mean pressure change in the sensed pressure waves (transducer 31 measures fluid pressure of the cylinder 7 and outputs a voltage proportional to the fluid pressure measured to controller, voltage is compared via comparator to a reference voltage, col 4, ln 50-col 5, ln 35, claim 1),  40 activates a relay which is connected to the control circuit 30 and de-energizes the prime mover 23, conditions include normal conditions, gas-lock pounding, and fluid pounding, etc.  col 5, ln 65- col 6, ln 60).
Claim 5: Mann discloses processing electrical signals representing the sensed pressure waves by transforming the electrical signals into a Fourier space or other transformed space (transducer 31 measures fluid pressure of the cylinder 7 and outputs a voltage proportional to the fluid pressure measured to controller, col 4, ln 50-col 5, ln 35, claim 1, this is necessarily transforming into a Fourier space or other transformed space)  wherein detecting the one or more operating states of the rod pump is based at least partly on changes in the transformed electrical signals (when measured voltage/pressure goes above or below the normal range by a user adjustable amount, the circuit 40 activates a relay which is connected to the control circuit 30 and de-energizes the prime mover 23, conditions include normal conditions, gas-lock pounding, and fluid pounding, etc., col 5, ln 65- col 6, ln 60).
Claim 10: Mann discloses system for diagnosing or monitoring operation (detecting abnormal conditions such as gas-off, pump seizure, sucker and separation, gas-lock pounding or fluid pounding, see abstract) of a rod pump having a pump plunger (pump jack 18 includes polished rod 2 connected to sucker rod string connected to a downhole reciprocating mechanism, Fig 1, col 2, ln 62-col 3, ln 12), comprising:
at least one pressure sensor (transducer 31) constructed and arranged to sense pressure waves generated from movement of the pump plunger of the rod pump (transducer 31 measures fluid pressure of the cylinder 7, measurement of pressure detected by the transducer 31 hereafter referred to as the voltage/pressure wave, col 4, ln 46-50); and 
a processor (controller) constructed and arranged to detect one or more operating states of the rod pump based at least partly on the sensed pressure waves (detecting abnormal conditions such as gas-off, pump seizure, sucker and separation, gas-lock pounding or fluid pounding, abstract, col 2, ln 32-35, transducer 31 measures fluid pressure of the cylinder 7 and outputs a voltage proportional to the fluid col 4, ln 50-col 5, ln 35, claim 1).
Claims 2 and 11: Mann discloses the one or more operating states of the rod pump (18) comprise at least one of normal pump operation, gas lock, pump tagging, unanchored tubing, distorted barrel, riding valve leakage, standing valve leakage, gas compression, flumping, barrel leakage, barrel contact friction, fluid pounding, and gas interference (detecting abnormal conditions such as gas-off, pump seizure, sucker and separation, gas-lock pounding or fluid pounding, abstract, col 2, ln 32-35, detecting normal conditions, col 4, ln 50-56).
Claim 12: Mann discloses the processor (controller) is further constructed and arranged to output an indication of the one or more operating states of the rod pump (transducer 31 measures fluid pressure of the cylinder 7 and outputs a voltage proportional to the fluid pressure measured to controller, voltage is compared via comparator to a reference voltage, col 4, ln 50-col 5, ln 35, claim 1, measured voltage/pressure goes above or below the normal range by a user adjustable amount, the circuit 40 activates a relay which is connected to the control circuit 30 and de-energizes the prime mover 23, conditions include normal conditions, gas-lock pounding, and fluid pounding, etc.  col 5, ln 65- col 6, ln 60).
Claim 13: Mann discloses the processor (controller) is further constructed and arranged to determine at least one of a phase, an amplitude, a phase change, an amplitude change, and a mean pressure change in the pressure waves (transducer 31 measures fluid pressure of the cylinder 7 and outputs a voltage proportional to the fluid pressure measured to controller, voltage is compared via comparator to a reference voltage, col 4, ln 50-col 5, ln 35, claim 1), and wherein the processor (controller) is further constructed and arranged to determine the one or more operating states of the rod pump based at least partly on the at least one of the phase, the amplitude, the phase change, the amplitude change, and the mean pressure change (when measured voltage/pressure goes above or below the normal range by a user adjustable amount, the circuit 40 activates a relay which is connected to the control circuit 30 and de-energizes the prime mover 23, conditions include normal conditions, gas-lock pounding, and fluid pounding, etc.  col 5, ln 65- col 6, ln 60).
Claim 14: Mann discloses the at least one pressure sensor (transducer 31) outputs electrical signals representing the sensed pressure waves, wherein the processor is further constructed and arranged to process the electrical signals output by the at least one pressure sensor by transforming the electrical signals into a Fourier space or other transformed space (transducer 31 measures fluid pressure of the cylinder 7 and outputs a voltage proportional to the fluid pressure measured to controller, col 4, ln 50-col 5, ln 35, claim 1, this is necessarily transforming into a Fourier space or other transformed space), and wherein the processor (controller) is further constructed and arranged to detect the one or more operating states of the rod pump based at least partly on changes in the transformed electrical signals (when measured voltage/pressure goes above or below the normal range by a user adjustable amount, the circuit 40 activates a relay which is connected to the control circuit 30 and de-energizes the prime mover 23, conditions include normal conditions, gas-lock pounding, and fluid pounding, etc., col 5, ln 65- col 6, ln 60).

Claim(s) 1-4, 6-13, 15-22, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carstensen, US 7,669,651 (hereinafter Carstensen).
Claim 1: Carstensen discloses method of diagnosing or monitoring operation of a rod pump having a pump plunger (see Fig 1) (pump jack at the surface cyclically lifts and lowers the sucker rod string which in turn lifts and lowers the plunger of the pump below, see Fig 1, col, 1, ln 59-67), comprising: 
sensing pressure waves (via signal receiver 21 at wellhead) generated from movement of the pump plunger of the rod pump (when no production fluid is in the tubing/casing annulus 33 at the level of a detector, the detector produces a signal in the form of a shock-generated pressure wave that travels through the fluid column along the tubing/rod string annulus 39 to the signal receiver 21 at the wellhead, col 11, 59-col 12, ln 4, claim 1); and 
detecting one or more operating states of the rod pump (Fig 1) based at least partly on the sensed pressure waves (controller 20 identifies the signal on the basis of the phase information from the phase sensor 37 seen only in the system diagram of Fig 6, col 13, ln 62-col 14, ln 8
Claim 10: Carstensen discloses system for diagnosing or monitoring operation of a rod pump having a pump plunger (see Fig 1) (pump jack at the surface cyclically lifts and lowers the sucker rod string which in turn lifts and lowers the plunger of the pump below, see Fig 1, col, 1, ln 59-67), comprising: 
at least one pressure sensor (signal receiver 21 at wellhead and sensor/signaling devices 52/54) constructed and arranged to sense pressure waves generated from movement of the pump plunger of the rod pump (when no production fluid is in the tubing/casing annulus 33 at the level of a detector, the detector produces a signal in the form of a shock-generated pressure wave that travels through the fluid column along the tubing/rod string annulus 39 to the signal receiver 21 at the wellhead, col 11, 59-col 12, ln 4, claim 1); and 
a processor (controller 20) constructed and arranged to detect one or more operating states of the rod pump (see Fig 1) based at least partly on the sensed pressure waves (controller 20 identifies the signal on the basis of the phase information from the phase sensor 37 seen only in the system diagram of Fig 6, col 13, ln 62-col 14, ln 8).
Claim 19: Carstensen discloses a system for use with a downhole rod pump having a pump plunger (Fig 1) where the downhole rod pump is configured to lift production fluid that flows through production tubing (pump jack at the surface cyclically lifts and lowers the sucker rod string which in turn lifts and lowers the plunger of the pump below, see Fig 1, col, 1, ln 59-67) the system comprising: 
at least one pressure sensor (signal receiver 21 at wellhead) constructed and arranged to sense pressure waves generated from movement of the pump plunger of the downhole rod pump wherein the pressure waves propagate in the production fluid that flows through the production tubing (when no production fluid is in the tubing/casing annulus 33 at the level of a detector, the detector produces a signal in the form of a shock-generated pressure wave that travels through the fluid column along the tubing/rod string annulus 39 to the signal receiver 21 at the wellhead, col 11, 59-col 12, ln 4, claim 1); and 
a processor (controller 20) constructed and arranged to detect one or more operating states of the downhole rod pump based at least partly on the sensed pressure waves (controller 20 identifies the signal on the basis of the phase information from the phase sensor 37 seen only in the system diagram of Fig 6, col 13, ln 62-col 14, ln 8
Claims 2, 11, and 20: Carstensen discloses the one or more operating states of the downhole rod pump comprise at least one of normal pump operation, gas lock, pump tagging, unanchored tubing, distorted barrel, riding valve leakage, standing valve leakage, gas compression, flumping, barrel leakage, barrel contact friction, fluid pounding, and gas interference (when no production fluid is in the tubing/casing annulus 33 at the level of a detector, the detector produces a signal in the form of a shock-generated pressure wave that travels through the fluid column along the tubing/rod string annulus 39 to the signal receiver 21 at the wellhead, a pumped off condition, col 11, 59-col 12, ln 4, claim 1, pumped off condition is fluid pounding, col 2, ln 27-43).
Claim 3: Carstensen discloses outputting an indication of the one or more operating states of the rod pump  (system includes subsystems and components to monitor the phase of the sucker rod as it is cycled to define detection time windows that encompass the phase angles at which signals might be generated and transmitted controller 20 identifies the signal on the basis of the phase information from the phase sensor 37 seen only in the system diagram of Fig 6, col 13, ln 62-col 14, ln 8). 
Claim 7: Carstensen discloses measuring additional flow parameters (such as fluid velocity and flow rate) of the production fluid that flows through the production tubing over time during operation of the rod pump (flow meter 26 provides input signal to controller 20, see Fig 1) , wherein detecting one or more operating states of the rod pump is based at least partly on the measured additional flow parameters (controller 20, via the receiver 21, inputs from the flow meter 26, the upper detector 52 and the lower detector 54, phase of sucker rod system is monitored by a phase sensor 37, Fig 6, col 12, 5-18).
Claim 8: Carstensen discloses the pressure waves are sensed (via signal receiver 21 at wellhead and sensor/signaling devices 52/54) at a plurality of different locations in tubing that carries the flow of the production fluid (sensor/signaler device are located along the sucker rod, upper sensor 52 is about 30-50 ft above lower sensor 54, sucker rod is located in tubing 32, see Fig 1, col 7, ln 62-col 8, ln 15).
Claim 9: Carstensen discloses the plurality of different locations includes a location on the surface and/or possibly a location a few feet below the surface (signal receiver 21 is located at the wellhead, Fig 1, col 7, ln 62-col 8, ln 15).
Claim 12: Carstensen discloses the processor (controller 20) is further constructed and arranged to output an indication of the one or more operating states of the rod pump (system includes subsystems 20 identifies the signal on the basis of the phase information from the phase sensor 37 seen only in the system diagram of Fig 6, col 13, ln 62-col 14, ln 8).
Claim 21: Carstensen discloses the processor (controller) is further constructed and arranged to output an indication of the one or more operating states of the downhole rod pump (system includes subsystems and components to monitor the phase of the sucker rod as it is cycled to define detection time windows that encompass the phase angles at which signals might be generated and transmitted controller 20 identifies the signal on the basis of the phase information from the phase sensor 37 seen only in the system diagram of Fig 6, col 13, ln 62-col 14, ln 8).
Claims 4, 13, and 22: Carstensen discloses the processor is further constructed and arranged to determine at least one of a phase, an amplitude, a phase change, an amplitude change, and a mean pressure change in the pressure waves (controller system 20 is provided that receives inputs from a signal receiver 21, signal receiver 21 detects pressure or sonic signals transmitted in accordance with a predetermined signaling protocol from downhole locations, col 7, ln 12-25), and wherein the processor is further constructed and arranged to determine the one or more operating states of the downhole rod pump based at least partly on the at least one of the phase, the amplitude, the phase change, the amplitude change, and the mean pressure change  (when no production fluid is in the tubing/casing annulus 33 at the level of a detector, the detector produces a signal in the form of a shock-generated pressure wave that travels through the fluid column along the tubing/rod string annulus 39 to the signal receiver 21 at the wellhead, a pumped off condition, col 11, 59-col 12, ln 4, claim 1, pumped off condition is fluid pounding, col 2, ln 27-43).
Claims 6 and 15: Carstensen discloses the rod pump (Fig 1) is configured to lift production fluid that flows through production tubing (tubing/rod string annulus 39) and the pressure waves propagate in the production fluid that flows through the production tubing (tubing/rod string annulus 39) over time during operation of the rod pump  (when no production fluid is in the tubing/casing annulus 33 at the level of a detector, the detector produces a signal in the form of a shock-generated pressure wave that travels 39 to the signal receiver 21 at the wellhead, col 11, 59-col 12, ln 4, claim 1).
Claim 24: Carstensen discloses the at least one pressure sensor (signal receiver 21) is in fluid communication with the production fluid and is configured to measure pressure of the production fluid that flows through the production tubing (tubing/rod string 39) over time during operation of the downhole rod pump (when no production fluid is in the tubing/casing annulus 33 at the level of a detector, the detector produces a signal in the form of a shock-generated pressure wave that travels through the fluid column along the tubing/rod string annulus 39 to the signal receiver 21 at the wellhead, col 11, 59-col 12, ln 4, claim 1).
Claims 16 and 25: Carstensen discloses comprising at least one additional sensor in fluid communication with the production fluid (flow meter 26), wherein the at least one additional sensor is configured and arranged to measure flow parameters (such as fluid velocity and flow rate) of the production fluid that flows through the production tubing over time during operation of the rod pump (flow meter 26 provides input signal to controller 20, see Fig 1), and wherein the processor is further constructed and arranged to detect one or more operating states of the rod pump based at least partly on the measured flow parameters (controller 20, via the receiver 21, inputs from the flow meter 26, the upper detector 52 and the lower detector 54, phase of sucker rod system is monitored by a phase sensor 37, Fig 6, col 12, 5-18).
Claims 17 and 26: Carstensen discloses at least one pressure sensor (signal receiver 21 at wellhead and sensor/signaling devices 52/54) comprises a plurality of pressure sensors disposed at different locations in tubing the carries the flow of the production fluid (sensor/signaler device are located along the sucker rod, upper sensor 52 is about 30-50 ft above lower sensor 54, sucker rod is located in tubing 32, see Fig 1, col 7, ln 62-col 8, ln 15).
Claims 18 and 27: Carstensen discloses the plurality of different locations includes a location on the surface and/or possibly a location a few feet below the surface (signal receiver 21 is located at the wellhead, Fig 1, col 7, ln 62-col 8, ln 15).
Claim 28: Carstensen discloses the processor (controller 20) is located at the surface (see Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 14, and  23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carstensen in view of Gibbs, US 3,343,409 (hereinafter Gibbs).
Claim 5: Carstensen discloses processing electrical signals representing the sensed pressure waves (controller system 20 receives inputs from signal receiver 21, col 7, ln 12-17, signal receiver 21 detects pressure or sonic signals transmitted in accordance with a predetermined signaling protocol from downhole locations, col 7, ln 19-21).
Carstensen is silent as to transforming the electrical signals into a Fourier space or other transformed space, wherein detecting the one or more operating states of the rod pump is based at least partly on changes in the transformed electrical signals.
Gibbs discloses a method for determining performance characteristics of a pumping well from downhole conditions of pumping well data received, measured and manipulated at the surface of the well in order to analysis pumping problems in the operation of the sucker rod pumping systems (col 1, ln 22-30). Boundary conditions are formulated with information regarding the operating conditions of the sucker rod. The boundary conditions are formulated analytically by approximating these curves with a truncated Fourier series (col 4, ln 14-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method Carsten to include transforming the electrical signals into a Fourier space or other transformed space for detecting operating states as disclosed by Gibbs, as this modification would have allowed a manner in which to formulate boundary conditions  (Gibbs, col 4, ln 14-44).
Claims 14 and 23: Carstensen discloses the at least one pressure sensor outputs electrical signals representing the sensed pressure waves (controller system 20 receives inputs from signal receiver 21, col 7, ln 12-17, signal receiver 21 detects pressure or sonic signals transmitted in accordance with a predetermined signaling protocol from downhole locations, col 7, ln 19-21) wherein the processor  (controller 20) is further constructed and arranged to process the electrical signals output by the at least one pressure sensor, and wherein the processor (20) is further constructed and arranged to detect the one or more operating states of the rod pump based at least partly on changes in the transformed electrical signals (controller identifies the signal on the basis of the phase information from the phase sensor 37 as seen in Fig 6, sensor/signal devices detect the presence or absence of fluid in the well at, in the case of the sensor/signal device, the device position, and, in the case of the POC, the 62, fluid level can be constantly maintained in a position between the two devices, or between one device and the pump intake 62, Fig 1, 6, col 11, ln 42-58).
Carsten is silent as to transforming the electrical signals into a Fourier space or other transformed space, and wherein the processor is further constructed and arranged to detect the one or more operating states of the rod pump based at least partly on changes in the transformed electrical signals.
Gibbs discloses a method for determining performance characteristics of a pumping well from downhole conditions of pumping well data received, measured and manipulated at the surface of the well in order to analysis pumping problems in the operation of the sucker rod pumping systems (col 1, ln 22-30). Boundary conditions are formulated with information regarding the operating conditions of the sucker rod. The boundary conditions are formulated analytically by approximating these curves with a truncated Fourier series (col 4, ln 14-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method Carsten to include transforming the electrical signals into a Fourier space or other transformed space for detecting operating states as disclosed by Gibbs, as this modification would have allowed a manner in which to formulate boundary conditions  (Gibbs, col 4, ln 14-44).

Conclusion
Claims 1-28 are rejected.  No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676